Name: Commission Directive 2003/16/EC of 19 February 2003 adapting to technical progress Annex III to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: consumption;  chemistry;  natural and applied sciences;  European Union law
 Date Published: 2003-02-20

 Avis juridique important|32003L0016Commission Directive 2003/16/EC of 19 February 2003 adapting to technical progress Annex III to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 046 , 20/02/2003 P. 0024 - 0024Commission Directive 2003/16/ECof 19 February 2003adapting to technical progress Annex III to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products(1), as last amended by Commission Directive 2003/1/EC(2), and in particular Article 8(2) thereof,After consulting the Scientific Committee on Cosmetic Products and Non-food Products Intended for Consumers (SCCNFP),Whereas:(1) The Scientific Committee for Cosmetic Products and Non-food Products Intended for Consumers (SCCNFP) recommends that musk xylene can be safely used in cosmetic products, excluding oral care products, up to a maximum daily theoretically absorbed dose of about 10Ã ¼g/kg/day.(2) The SCCNFP recommends that musk ketone can be safely used in cosmetic products, excluding oral care products, up to a maximum daily theoretically absorbed dose of about 14Ã ¼g/kg/day.(3) Pending completion of the risk assessment of these two substances in accordance with Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances(3), these two substances have been provisionally included, until 28 February 2003, in Part 2 of Annex III to Directive 76/768/EEC.(4) The risk assessment has not yet been completed in accordance with the abovementioned Regulation. Therefore, the period of inclusion of musk xylene and musk ketone in Part 2 of Annex III to Directive 76/768/EEC should be extended.(5) The measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of Directives on the removal of technical barriers to trade in the cosmetic products sector,HAS DECIDED AS FOLLOWS:Article 1The date "28.2.2003" is replaced by "30.9.2004" for reference numbers 61 and 62 in Part 2, column g, of Annex III to Directive 76/768/EEC.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 28 February 2003 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 19 February 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 262, 27.9.1976, p. 169.(2) OJ L 5, 10.1.2003, p. 14.(3) OJ L 84, 5.4.1993, p. 1.